Citation Nr: 1221876	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  10-42 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for patellofemoral syndrome of the left knee with posttraumatic osteoarthritis and degenerative joint disease (DJD), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1992 to February 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In July 2011, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the claim.  Review of the documents in the electronic file reveals that additional VA treatment records and a May 2012 VA examination report pertaining to the left knee have been stored in the electronic file since the issuance of the March 2011 Supplemental Statement of the Case.  In June 2012, the Veteran's representative submitted a waiver of initial RO consideration of the additional VA treatment records and examination report stored in the electronic file.  See 38 C.F.R. § 20.1304 (2011).  


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to permit fair and just resolution of the claim, and there has been no prejudicial failure of notice or assistance to the appellant.

2.  Throughout this appeal, patellofemoral syndrome of the left knee with posttraumatic osteoarthritis and DJD has been manifested by full extension and flexion limited to 95 degrees at worst with end of range pain and complaints of pain, stiffness, swelling, giving way, incoordination, decreased speed of joint motion and additional limitation of motion during increased mobility; however, there have been no objective findings of recurrent subluxation or lateral instability.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for patellofemoral syndrome of the left knee with posttraumatic osteoarthritis and DJD have not been met at anytime.  38 U.S.C.A. §§ 1155, 5103, 5103(A), 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5014, 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The Board notes that 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 

In this case, VCAA notice was provided in a November 2009 letter issued prior to the decision on appeal.  The letter advised the Veteran of what information and evidence is needed to substantiate his claim for increased compensation for the claimed disability as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  The letter also explained how VA determines effective dates and the types of evidence which impacts such determinations.  The letter advised the Veteran to submit evidence showing that the claimed condition had worsened, to include records from medical providers, statements from others who could describe their observations of his disability levels, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The claim was last readjudicated in March 2011.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, VA treatment records and examination reports, and lay statements and testimony of the Veteran.  There is no indication of the existence of additional evidence to substantiate the claim.  

The Veteran was afforded VA examinations of the claimed disability in November 2009, August 2010, and May 2012.  38 C.F.R. § 3.159(c)(4) (2011).  The Board acknowledges the Veteran's assertions that the findings pertaining to painful motion and stability of his left knee may not have been accurately documented by the August 2010 examiner.  However, the Veteran underwent subsequent VA examination of his left knee in May 2012 whereby the same objective findings were noted regarding instability and similar objective findings were noted regarding range of motion of the left knee.  Moreover, although the Veteran has asserted that notation in an August 2008 MRI report that a torn ligament in his left knee could not be excluded was not adequately considered in the assignment of the 10 percent evaluation currently assigned, the May 2012 examiner noted and considered the August 2008 MRI findings prior to examination and concluded that the left knee disability was not productive of instability.  Similarly, range of motion of the left knee was re-evaluated by the May 2012 VA examiner.  Thus, the Board finds that any asserted defects or inadequacies pertaining to range of motion and stability findings during the August 2010 VA examination have been cured and the aforementioned VA examinations are adequate to allow proper adjudication of the issue on appeal.  The examiners fully and accurately documented and considered the complete documented and reported history of the disability on appeal, conducted complete examinations, and recorded all findings considered relevant under the applicable laws and regulations.  Thus, the Board finds that the aforementioned VA examinations are adequate for rating purposes and that VA's duty to assist with respect to obtaining a VA examination or medical opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence, argument and testimony, and in presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 
Analysis 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings. 

Historically, service connection was awarded for patellofemoral syndrome of the left knee in a June 1998 rating decision.  The current appeal stems from an October 2009 claim for increased compensation.  The Veteran contends that the symptomatology associated with the left knee disability on appeal presents a greater degree of impairment than contemplated by the 10 percent evaluation currently assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5014.  Specifically, he asserts that an increased or additional rating may be warranted for limitation of motion and instability of his left knee.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or due to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

The Veteran's left knee disability is currently evaluated under Diagnostic Code 5014 for osteomalacia which is rated on the basis of limitation of motion of affected parts, or as degenerative arthritis.  38 C.F.R. § 4.71a.

Arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of flexion of the leg to 60 degrees warrants a noncompensable evaluation.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent evaluation.  Flexion limited to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

Limitation of extension of the leg to 5 degrees warrants a noncompensable evaluation.  Extension limited to 10 degrees warrants a 10 percent evaluation. Extension limited to 15 degrees warrants a 20 percent evaluation.  Extension limited to 20 degrees warrants a 30 percent evaluation.  Extension limited to 30 degrees warrants a 40 percent evaluation.  A 50 percent evaluation is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011).

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent disabling when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

Additional limitation of function due to pain, weakness, excess fatigability and incoordination are also for consideration.  38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

During the appeal period, the medical records associated with the claims folders are VA treatment records dated from prior to October 2008 to 2012 and private treatment records dated from August 2008 to September 2008.  The records are replete with complaints of constant left knee pain, stiffness, locking, incoordination, decreased speed of joint motion, and moderate weekly flare-ups of joint disease.  The Veteran consistently denied instability of his left knee until approximately February 2010.

In August 2008, a private treatment note showed complaints of pain and findings of reasonably neutral alignment with good range of motion and stability of the left knee.  Diagnosis was posttraumatic osteoarthritis.  MRI of the left knee revealed that the anterior/posterior cruciate and medial/collateral ligaments were within normal limits.  However, there was full thickness cartilage defect in the lateral compartment and a similar irregularity in the medial compartment.  A partial tear of the patellar tendon could not be excluded.  

In September 2008, private treatment records showed that the Veteran received Orthovisc injections in his bilateral knees with slight improvement noted in the left knee.  Use of a knee brace was denied at that time.

In June 2009, x-ray of the left knee showed mild medial joint space narrowing without evidence of effusion.  

Upon undergoing a VA examination of the left knee in November 2009, the Veteran complained of pain, stiffness, and locking, "with the right knee giving way."  History of hospitalization or surgery was denied.  Summary of left knee joint symptoms included pain, stiffness, incoordination, decreased speed of joint motion, and moderate weekly flare-ups of joint disease that lasted for hours.  Symptoms were precipitated by sitting or standing or walking long distances and relieved with rest and pain medication.  The Veteran indicated that flare-ups slowed him down but did not stop him.  He was able to stand for 15 to 30 minutes and walk a quarter of a mile or 100 yards.  Intermittent use of a left knee brace was reported.  

Upon physical examination in November 2009 the Veteran's gait was antalgic with poor propulsion.  There was evidence of abnormal weight bearing with abnormal shoe wear patterns bilaterally.  The examiner did not include a summary of joint findings pertaining to the left knee.  Range of motion of measured from 0 degrees of normal extension to 120 degrees of limited flexion with objective evidence of pain with active motion and following repetitive motion, but without additional limitation of motion after repetitive motion.  The examiner noted the findings of the August 2008 MRI and diagnosed mild degenerative arthritis with mild limitation of motion.  Such diagnosis had significant effects on the Veteran's occupation and resulted in increased tardiness.  The Veteran's left knee disability allegedly prevented exercise and sports and had moderate effects on traveling, shopping, and recreation.  Mild effects were noted with chores and there were no effects on feeding, bathing, dressing, toileting, grooming, and driving.  

In February 2010, the Veteran's notice of disagreement suggested that he experienced instability of his left knee due to a torn ligament.  In a later statement he referred to findings noted in the August 2008 MRI report regarding his alleged instability.  

In April 2010, the Veteran was prescribed a stabilizing neoprene knee brace for patellofemoral syndrome of the left knee.  

Interestingly, multiple August 2010 VA treatment notes from both the Baltimore and Washington DC VA Medical Centers showed that the Veteran rolled his left ankle while playing basketball a few days prior.  Additionally, he reportedly played a game of baseball immediately thereafter.  Nevertheless, it was noted that he use a cane for assistance with ambulation.  

Upon undergoing VA examination of the left knee in August 2010, the examiner noted a prior history of patellofemoral syndrome of the left knee and mild degenerative joint disease with recent complaints of periodic instability and giving way.  Left knee complaints included constant pain, giving way, instability, stiffness, decreased speed of joint motion, weekly locking episodes, warmth, swelling, and weekly moderate flare-ups of joint disease.  Symptoms were precipitated by activity and relieved with rest or medication.  The Veteran reported that flare-ups resulted in quite limited motion and other functional impairment.  He denied any weakness, joint deformity, incoordination, episodes of dislocation or subluxation, and effusions.  He also denied any recent left knee interventions, procedures, or injections.  He denied recent VA orthopedic treatment of his left knee, however, he reportedly continued to see his regular providers.  Current treatment for left knee pain included NSAIDS and narcotic pain medication.  The Veteran was able to stand for 15 to 30 minutes and walk a quarter of a mile.  He reported use of a cane and knee brace for assistance with ambulation.  

Upon physical examination in August 2010, the Veteran had an antalgic gait with poor propulsion.  Abnormal shoe wear patterns of increased wear on the outside of both heels evidenced abnormal weight bearing.  Joint findings on examination included mild crepitus, tenderness, and guarding on movement.  There were no findings of swelling, effusion, bumps, masses, clicking, snapping, grinding, instability, a patellar or meniscus abnormality, or abnormal tendons or bursae.  The examiner noted that while current tests for instability were negative, given the Veteran's significant pain and guarding on examination, the accuracy of stability testing was likely affected.  Range of motion measured from 0 degrees of full extension to 110 degrees of limited flexion with objective evidence of pain with active motion and following repetitive motion, but without additional limitation of motion following repetitive motion.  The examiner noted the August 2008 MRI findings, June 2009 x-ray findings, and diagnosed mild degenerative joint disease of the left knee with partial thickness tear of patellar tendon; symptomatic with decreased range of motion and functional impairment.  The examiner noted significant occupational effects such as increased absenteeism due to decreased mobility and manual dexterity, problems lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, and pain.

In October 2010, the Veteran's VA Form 9 suggested that all relevant information from the November 2009 VA examination was not considered.  Again, he specifically referenced the August 2008 MRI findings which could not exclude a tear of the patellar tendon.  Additionally, he believed that painful range of motion was not considered during the August 2010 VA examination.  

VA treatment records dating from December 2010 to July 2011 show musculoskeletal assessments in December 2010 revealed normal strength and range of motion if the lower extremities without deformities or complaints.  The Veteran walked, transferred, and changed positions normally and was able to perform all self care and activities of daily living independently.  A Morse Risk Fall Assessment revealed a moderate fall risk and falls were denied during the last 3 months.  In June 2011, the Veteran denied any falls within the last year and a functional screen revealed no functional concerns or needs.  Evaluation of left knee pain in June 2011 revealed tenderness of the anterior lateral ligament and flexion was limited to 90 degrees.  There was no evidence of instability.   

In July 2011, the Veteran and his representative testified at a Central Office hearing before the undersigned Veteran's Law Judge.  The Veteran testified that his left knee disability was productive of instability which caused him to fall down 6 months prior while exiting his car.  He stated that his left knee gave way spontaneously and intermittently without warning since approximately 1 and a half years prior but he had always been able to catch himself before falling down.  Giving way usually occurred after long periods of sitting or walking.  He reported constant use of a left knee brace and use of a cane during travel which was issued to him by VA. He stated that during the August 2010 VA examination the examiner moved his knee for him during range of motion testing and the examiner did not instruct him to mention at what degree pain began.  The representative also pointed out that the August 2010 examiner stated that stability testing may not have been reliable due to pain and guarding on examination.  Occupationally, the Veteran stated that he was currently employed as a U.S. Navy program manager.  His employer was accommodating of his disabilities, and to his knowledge, he had not missed any career opportunities or promotions due to his left knee disability. 

VA treatment records from August 2011 to March 2012 showed that in September 2011 the Veteran reportedly fell through a wooden deck while hunting which resulted in a shoulder injury.  During an October 2011 pain assessment, it was noted that pain did not interfere with the Veteran's ability to walk.  In January 2012,  the Veteran scored a 0 on a Morse Fall Scale which was indicative of a low risk of falls.  Indeed, January 2012 VA treatment records from the Baltimore VA Medical Center show that the Veteran denied any history of falls and use of ambulatory aids and he walked frequently without limitation of mobility.  A surgical history and physical examination note showed that the Veteran was able to walk a flight of stairs and several city blocks without respiratory compromise.  Significantly, he reportedly walked several miles each day, played basketball on Sundays, and denied decreased energy levels or exercise capabilities in the past year.  Nevertheless, January 2012 inpatient treatment records for surgical repair of his shoulder did note the presence of a cane at his bedside.  Lower extremity strength was noted as normal and the Veteran's gait was steady.  It was later noted that the Veteran's fall risk was low and that he walked occasionally with slightly limited mobility.  At the Washington DC VA Medical Center, visual inspection of the lower extremities in January 2012 revealed use of a right knee brace only.  Left lower extremity strength was strong.  In February 2012, an exercise assessment showed that the Veteran regularly played basketball and golf and went hunting.  He was independent in mobility and activities of daily living.  In March 2012, the Veteran complained of knee pain that interfered with mood, sleep, relations with others, enjoyment of life, ability to walk, and sexual function.  

In May 2012 the Veteran underwent an additional VA examination of his bilateral knees due to a subsequent claim for service connection for ulcers secondary to pain medications taken for bilateral knee and low back pain.  Left knee complaints included constant pain, popping, grinding, needing to walk after sitting for 1 hour, 3 to 4 episodes of giving way per year, and flare-ups of joint pain.  He reported use of a cane during vacations and constant use of a left knee brace for assistance with ambulation.  

Upon physical examination, strength of the left knee was full (5/5) upon extension and flexion and reflexes in the left knee were normal (2+).  Range of motion measured from 0 degrees of full extension to 105 degrees of limited flexion with pain at 105 degrees and without additional limitation of motion after repetitive use.  Significantly, there was no anterior instability upon Lachman's testing, no posterior instability upon posterior drawer testing, no medial or lateral instability upon Varus/Valgus testing or evidence or history of recurrent patellar subluxation.  X-ray examination showed posttraumatic degenerative arthritis without evidence of patellar subluxation.   

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that patellofemoral syndrome of the left knee with post-traumatic osteoarthritis and DJD is appropriately evaluated as 10 percent disabling throughout this appeal.  The medical evidence of record demonstrates that flexion of the left knee has been limited to 95 degrees at worst on one occasion and to 110 degrees at worst on all other occasions with some end of range pain.  Extension remained unlimited.  Thus, the objective findings of record do not reflect flexion limited to 30 degrees or less or extension limited to 10 degrees or more in order to warrant a rating in excess of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2011).  Indeed, throughout the appeal period, neither the Veteran's extension nor flexion have been limited to a compensable degree.  Even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 10 percent rating presently assigned during this appeal.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. § 4.45 (2011).  

Moreover, as there is no objective evidence of extension limited to at least 10 degrees and flexion limited to at least 45 degrees at any point during this period, separate ratings for limitation of extension and limitation of flexion are not warranted.  See VAOPGCPREC 9-2004 (permitting separate ratings for limitation of extension and flexion); 38 C.F.R. § 4.71a.

The Board notes that the Veteran intermittently complained of instability and/or locking during the appeal.  However, after carefully considering the Veteran's contentions in light of the evidence of record, the Board finds that the medical evidence of record demonstrates that the Veteran's left knee disability has not manifested objective evidence of recurrent subluxation or lateral instability in order to warrant a higher rating under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  None of the objective medical evidence indicates that the Veteran's left knee was unstable.  Notwithstanding notation upon MRI examination in August 2008 that a partial tear of the patellar tendon could not be excluded, stability testing by multiple physicians throughout the course of the appeal has consistently revealed that the left knee was stable upon anterior and posterior drawer and Varus/Valgus stress testing.  Indeed, stability testing noted in the above VA treatment records and at during VA examination in November 2009, August 2010, and May 2012 failed to reveal any evidence of instability.  As such, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding instability.  Moreover, the objective findings on examination are consistent with the Veterans reports of playing sports such as basketball and baseball.  Thus, a higher or separate rating under Diagnostic Code 5257 is not warranted at any time.  See VAOPGCPREC 9-98 and 23-97.

Further, while the Veteran has reported experiencing a locking in his left knee at various times during the claim, there is no objective evidence upon VA examinations or in the VA treatment records reflective of dislocated semilunar cartilage in the left knee to support a higher rating under Diagnostic Code 5258.  Accordingly, Diagnostic Code 5258 is not for application.  

Finally, while weakness and fatigue were noted as an occupational effect of the Veteran's left knee disability at the August 2010 examination, the Veteran himself explicitly denied symptoms of fatigue or weakness at that examination.  Moreover, motor strength was noted to no less than 5/5 at any time during the claim and all three VA examiners found that there was no additional limitation of motion of the left knee following repetitive use.  Thus, an additional evaluation is not warranted for weakness or fatigue of the left knee.

In summary, the Board concludes that the objective findings and subjective complaints of the Veteran's patellofemoral syndrome with posttraumatic osteoarthritis and DJD of the left knee are adequately addressed by the 10 percent evaluation currently assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011).  Thus, the preponderance of the evidence is against a claim for a higher rating any time.  

The Board also points out that VA adjudicators are not free to ignore or disregard the medical findings or conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  In the absence of clinical evidence demonstrating that the Veteran meets the criteria outlined above for the next higher disability rating, a higher disability rating cannot be assigned and the claim must be denied.

The Board has also considered whether the Veteran's patellofemoral syndrome of the left knee with degenerative osteoarthritis and DJD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptomatology than is shown by the evidence.  Moreover, at the July 2011 hearing, the Veteran indicated that his employer was accommodating to his disability and that he was able to attend most medical appointments during non work hours.  Thus, the Board finds that his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, because the competent evidence fails to establish the criteria for a higher disability rating in excess of 10 percent at any time, the preponderance of the evidence is against the claim and a disability rating in excess of 10 percent is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating for patellofemoral syndrome of the left knee with posttraumatic osteoarthritis, currently evaluated as 10 percent disabling, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


